Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 20160218072).
Regarding claim 1, Liao discloses, in Fig. 13, a semiconductor package device, comprising: 
an interface structure (a top-side redistribution wiring structure 400) comprising at least an antenna layer (integrated patch antenna structure 427) and an insulating layer (410) disposed under the antenna layer, wherein the antenna layer comprising a first antenna region (left side patch 427) and a second antenna region (right side patch 427) spaced apart from the first antenna region; 
an integrated circuit die (an RF integrated circuit die 310) disposed on a lower side of the interface structure, wherein the integrated circuit die is interposed between the first antenna region and the second antenna region, wherein the first antenna region is disposed adjacent to a first edge of the integrated circuit die, and the second antenna region is disposed adjacent to a second edge of the integrated circuit die, which is opposite to the first edge (two antenna 427 are disposed adjacent to two edges of integrated circuit die 310); and 
a plurality of solder balls (600A, 600B) disposed on an upper surface of the interface structure (400).

Allowable Subject Matter
Claims 14 – 20 are allowed.
Claims 2 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the first antenna region comprises: a first conductive plane coupled to the integrated circuit die, the first conductive plane including a plurality of gaps or slots defined by inner sidewalls of the first conductive plane; a second conductive plane disposed over the first conductive plane, the second conductive plane configured to transmit and receive electromagnetic waves through the plurality of gaps or slots; and a dielectric structure separating the first conductive plane and the second conductive plane. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 14, a combination of limitations that a first antenna plane in a second metal layer of the semiconductor package device, the first antenna plane being disposed over the first ground plane and configured to transmit and receive electromagnetic radiation through the plurality of openings in the first ground plane; a second ground plane in the first metal layer of the semiconductor package device and disposed over the semiconductor die, the second ground plane electrically coupled to the semiconductor die, and the second ground plane including a plurality of openings defined by inner sidewalls of the second ground plane; a second antenna plane in the second metal layer of the semiconductor package device, the second antenna plane being disposed over the second ground plane and configured to transmit and receive electromagnetic radiation through the plurality of openings in the second ground plane. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 18, a combination of limitations that forming a recess within the second dielectric material exposing an upper surface of the first conductive plate; filling the recess with a laminated dielectric structure, the laminated dielectric structure comprising a plurality of layers of dielectric materials formed upon one another; and forming a third redistribution structure electrically coupled to the second redistribution structure, and comprising a second conductive plate formed over the laminated dielectric structure, wherein one of the first or second conductive plates is configured to transmit and receive electromagnetic radiation through openings in the other first or second conductive plate. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Boeck (US 8451618) discloses an IC 202, Fig. 2a, antenna 208 and solder ball 210.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848